                                                                                                                     1 Joel E. Tasca
                                                                                                                       Nevada Bar No. 14124
                                                                                                                     2 Lindsay Demaree
                                                                                                                       Nevada Bar No. 11949
                                                                                                                     3 BALLARD SPAHR LLP
                                                                                                                       1980 Festival Plaza Drive, Suite 900
                                                                                                                     4 Las Vegas, Nevada 89135
                                                                                                                       Telephone: 702.471.7000
                                                                                                                     5 Facsimile: 702.471.7070
                                                                                                                       tasca@ballardspahr.com
                                                                                                                     6 demareel@ballardspahr.com

                                                                                                                     7 Attorneys for Defendant
                                                                                                                       Discover Bank
                                                                                                                     8

                                                                                                                     9

                                                                                                                    10                          UNITED STATES DISTRICT COURT

                                                                                                                    11                                 DISTRICT OF NEVADA

                                                                                                                    12 KAYLA M. ARNDT,                              CASE NO. 2:19-cv-00940-RFB-VCF
                    1980 FESTIVAL PLAZA DRIVE SUITE 900


                                                                                    702.471.7000 FAX 702.471.7070
                                                          LAS VEGAS, NEVADA 89135
BALLARD SPAHR LLP




                                                                                                                    13          Plaintiff,

                                                                                                                    14 v.                                           STIPULATION AND ORDER TO
                                                                                                                                                                    EXTEND TIME FOR DISCOVER BANK
                                                                                                                    15 EQUIFAX INFORMATION SERVICES,                TO RESPOND TO PLAINTIFF’S
                                                                                                                       LLC; DISCOVER BANK,                          COMPLAINT
                                                                                                                    16
                                                                                                                            Defendants.                             (Second Request)
                                                                                                                    17

                                                                                                                    18          Defendant Discover Bank’s (“Discover”) response to Plaintiff Kayla M. Arndt’s

                                                                                                                    19 complaint currently is due July 24, 2019. Plaintiff and Discover stipulate and agree

                                                                                                                    20 that Discover has up to and including August 7, 2019 to respond to plaintiff’s

                                                                                                                    21 complaint, to provide additional time for the parties to discuss a potential early

                                                                                                                    22 resolution of the claims asserted against Discover.

                                                                                                                    23

                                                                                                                    24                              [Continued on following page.]

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28


                                                                                                                         DMEAST #38329742 v1
                                                                                                                    1 This request is made in good faith and not made for purposes of delay.

                                                                                                                    2 Dated: July 23, 2019

                                                                                                                    3 BALLARD SPAHR LLP                            HAINES & KRIEGER.
                                                                                                                    4
                                                                                                                      By: /s/ Lindsay Demaree                      By: /s/ David H. Krieger
                                                                                                                    5 Joel E. Tasca                                David H. Krieger
                                                                                                                      Nevada Bar No. 14124                         Nevada Bar No. 9086
                                                                                                                    6 Lindsay Demaree                              8985 S. Eastern Avenue, Suite 130
                                                                                                                      Nevada Bar No. 11949                         Henderson, Nevada 89123
                                                                                                                    7 1980 Festival Plaza Drive, Suite 900
                                                                                                                      Las Vegas, Nevada 89135
                                                                                                                    8
                                                                                                                      Attorneys for Defendant                      Attorneys for Plaintiff
                                                                                                                    9 Discover Bank

                                                                                                                    10

                                                                                                                    11                                 ORDER
                                                                                                                    12                                 IT IS SO ORDERED:
                    1980 FESTIVAL PLAZA DRIVE SUITE 900


                                                                                    702.471.7000 FAX 702.471.7070
                                                          LAS VEGAS, NEVADA 89135
BALLARD SPAHR LLP




                                                                                                                    13

                                                                                                                    14                                UNITED STATES MAGISTRATE JUDGE
                                                                                                                    15                                             7-23-2019
                                                                                                                                                     DATED:
                                                                                                                    16

                                                                                                                    17

                                                                                                                    18

                                                                                                                    19

                                                                                                                    20

                                                                                                                    21

                                                                                                                    22

                                                                                                                    23

                                                                                                                    24

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28


                                                                                                                         DMEAST #38329742 v1                   2
                                                                                                                    1                               CERTIFICATE OF SERVICE

                                                                                                                    2           I certify that on July 23, 2019, and pursuant to FRCP 5, a true copy of the

                                                                                                                    3 foregoing Stipulation and Order to Extend Time for Discover Bank to Respond to

                                                                                                                    4 Plaintiff’s Complaint was filed via the Court’s CM/ECF System and electronically

                                                                                                                    5 served by the Court.

                                                                                                                    6
                                                                                                                      David H. Krieger
                                                                                                                    7 Haines & Krieger, LLC
                                                                                                                      8985 S. Eastern Avenue
                                                                                                                    8 Suite 350
                                                                                                                      Henderson, NV 89123
                                                                                                                    9 dkrieger@hainesandkrieger.com

                                                                                                                    10
                                                                                                                                                              /s/ Mary Kay Carlton
                                                                                                                    11                                        An employee of BALLARD SPAHR LLP
                                                                                                                    12
                    1980 FESTIVAL PLAZA DRIVE SUITE 900


                                                                                    702.471.7000 FAX 702.471.7070
                                                          LAS VEGAS, NEVADA 89135
BALLARD SPAHR LLP




                                                                                                                    13

                                                                                                                    14

                                                                                                                    15

                                                                                                                    16

                                                                                                                    17

                                                                                                                    18

                                                                                                                    19

                                                                                                                    20

                                                                                                                    21

                                                                                                                    22

                                                                                                                    23

                                                                                                                    24

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28


                                                                                                                         DMEAST #38329742 v1                     3
